Citation Nr: 1544735	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-26 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee and right ankle disabilities.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

5.  Entitlement to a compensable evaluation for residuals of a left eye injury with imbedded intrastomal glass.

6.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

(The issue of increased evaluation for an acquired psychiatric disorder will be the subject of a separate Board of Veterans' Appeals (Board) decision.)



REPRESENTATION

Appellant represented by:	Christopher Boudi, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his Fiancée


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1984 to May 1987.

These matters comes before the Board on appeal from June 2007 and July 2008 rating decisions by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2007 decision denied service connection for a low back disability, increased evaluations for left and right knee disabilities, and entitlement to TDIU.  Service connection for right ankle and left eye disabilities was granted in the July 2008 decision, and initial evaluations were assigned.

In November 2011, the Veteran testified before one of the undersigned Veterans Law Judges (VLJs) at a hearing held from the RO via videoconference; a transcript is associated with the file.  That VLJ in June 2012 remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development.

While that remand was being processed, based on a new appeal for increased evaluation of an acquired psychiatric disorder, the Veteran again testified before one of the undersigned VLJs; a transcript is associated with the file.  The Veteran was informed of his right to have a third hearing before another VLJ, who would be part of the deciding panel.  He declined such, and stated that he wished to proceed without a third hearing.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of entitlement to increased evaluation for a left eye disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the July 2015 hearing, and prior to promulgation of any Board decision on the matters, the Veteran expressed his desire to withdraw his appeals with regard to service connection for a low back disability, and for evaluation of right ankle, right knee, and left knee disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection of a low back disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal for increased evaluation of a right ankle disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal for increased evaluation of a right knee disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal for increased evaluation of a left knee disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be done in writing by the Veteran or his authorized representative, or on the record at hearing.  38 C.F.R. § 20.204.

Both the Veteran and his representative stated at the July 2015 hearing, on the record, that they wished to withdraw appeals with regard to claims of service connection for a low back disability and evaluations for right ankle, right knee, and left knee disabilities.

The Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration in connection therewith. Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The appeal for entitlement to service connection for a low back disability is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for a right ankle disability is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for a right knee disability is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for a left knee disability is dismissed.


REMAND

Remand is required with regard to the two remaining claims, to ensure compliance with VA's duty to assist the veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Left Eye

In June 2012, the Board remanded the claim for increased evaluation of the left eye disability for clinical findings sufficient to permit application of the pre-December 10, 2008, rating criteria; the schedule of ratings for the eye was amended effective that date.  73 FR 66453 (November 10, 2008).

A VA examination was obtained in December 2014.  However, the author of the examination report, and the doctor who signed the report, is indicated to be Dr. LRC, an Assistant Chief of Staff at the hospital who is listed as board-certified in internal medicine.  There is no indication or allegation that he is a licensed ophthalmologist or a licensed optometrist as is required by 38 C.F.R. § 4.75(b). Dr. LRC does not meet those qualifications, and hence the examination is legally inadequate.

The Board recognizes that the document indicates it was begun by a Dr. ES, who is an ophthalmologist at the VA medical center according to VA records.  However, there is no way to determine what role she played in the examination.  Did she make the clinical findings and render the necessary opinions?  Or was opining left to Dr. LRC?  The absence of this information deprives the Veteran of a full and fair opportunity to have the evidence properly weighed in connection with his claim.  The conditions of the June 2012 remand are therefore not met, and further remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, clarification of the findings is necessary in light of the submission by the Veteran of a January 2015 eye examination noting scarring in the left eye as part of the injury with embedded glass.  Although this examination appears to have been conducted by Dr. TA, a VA optometrist, she did not offer the necessary medical opinions to satisfy the spirit of the Board's remand directives.

TDIU

Adjudication of a claim for TDIU is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16.  The question of evaluation of the left eye vision impairment remains open, and may impact the TDIU determination.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Further, the Board notes that the claims file does not include a VA Form 21-8940, Veteran's Application for Increased Compensation based on Individual Unemployability.  This form, while not jurisdictional, does consolidate a large amount of the information and evidence to be considered in connection with a TDIU claim in one place.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation based on Individual Unemployability.

2.  Schedule the Veteran for a VA eye examination with a licensed ophthalmologist or a licensed optometrist.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic claims file, relevant documents must be printed and provided for review.

The examiner must identify all current residuals of the Veteran's in-service left eye injury.  The examiner must clearly state whether any portion of visual acuity loss or loss of field of vision is attributable to the left eye injury or embedded glass, or if there are any other signs or symptoms associated with such, to include pain, rest requirements, and/or episodes of incapacity.  

The examiner must specifically comment on whether the embedded glass constitutes "active pathology" of the eye, and must discuss the scarring of the eye identified by the January 2015 examiner consulted independently by the Veteran.  The examiner's attention is also directed to the Veteran's testimony that he has infections/oozing as a result of the glass moving in his eye.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________		______________________
    BETHANY L. BUCK                                                 BARBARA B. COPELAND
    Veterans Law Judge 	                                                        Veterans Law Judge
Board of Veterans' Appeals 		Board of Veterans' Appeals



_________________________________________________
SUSAN S. TOTH
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


